Mr. Justice Burnett
delivered the opinion of the court.
1. The so-called bill of exceptions before us is a verbatim report of the testimony for both parties given at the trial in the Circuit Court. It does not conform to the frame of such a document as specified in National Council v. McGinn, 70 Or. 457 (138 Pac. 493), and cognate cases.
2. Besides this it appears that throughout the narration of the testimony not an exception was taken to any ruling of the court. It has been held from the earliest judicial times in this state that only for error legally excepted to will a decision of the Circuit Court be reversed. This precludes further examination of the instant case.
The judgment is affirmed.
Affirmed. Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice McBride and Mr. Justice Benson concur.